UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7155



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

BEAUTANOUS COOR, a/k/a Boot,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CR-92-72, CA-95-654)


Submitted:   December 17, 1996            Decided:   January 14, 1997


Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Beautanous Coor, Appellant Pro Se. Stephen Aubrey West, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Beautanous Coor appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132,

110 Stat. 1214. We previously placed this appeal in abeyance pend-

ing our decision in United States v. McHan, No. 94-5464, 1996 WL
692128 (4th Cir. Dec. 4, 1996). We held in McHan that claims that

criminal prosecutions which follow civil forfeitures are barred by

the Double Jeopardy Clause are foreclosed under the Supreme Court's

recent decision in United States v. Ursery, ___ U.S. ___, 64
U.S.L.W. 4565 (U.S. June 24, 1996) (Nos. 95-345/346). See McHan,

slip. op. at 16. Because Coor's appeal is based on this discredited

contention, we affirm the order of the district court. We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2